Oliver, Chief Judge:
This appeal for reappraisement has been limited, under the terms of a written stipulation of submission, to certain cameras, represented by the invoice items marked “A” and checked “WE,” which were exported from West Germany and entered at the port of New York.
The agreed set of facts, upon which the case is before me, establishes that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value therefor is deutsche marks 238 each, less 46.82 per centum, packed, and I so hold.
Judgment will be rendered accordingly.